Citation Nr: 0028507	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-00 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for a 
service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1988 to May 
1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for residuals of 
a left knee injury and assigned a noncompensable evaluation.  


FINDINGS OF FACT

1.  The veteran has worked continuously as a commercial 
airline pilot since service, and he serves in the Reserve 3-4 
days per month.  

2.  The veteran has full range of motion of the left knee.  

3.  The veteran walks easily without assistance, and he wears 
a left knee brace only when skiing.  


CONCLUSION OF LAW

The criteria are not met for an initial compensable 
evaluation for a left knee disability.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260, and 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an initial compensable rating is well 
grounded.  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The claim will be decided on the evidence of record because 
the VA fulfilled its duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The RO obtained service medical records and medical records 
from the identified health care providers.  The veteran filed 
numerous lay statements with the RO and provided sworn 
testimony at a regional office hearing.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

As summarized by a private examiner in June 1998, the veteran 
was diagnosed with a torn ligament and underwent surgery of 
the left knee in service in 1987.  He currently works as a 
commercial airline pilot and serves in the Reserve 3-4 days 
per month.  

An initial compensable rating is not warranted under the 
criteria of Diagnostic Code 5257 because the medical evidence 
does not show even slight impairment due to recurrent 
subluxation or lateral instability.  Recurrent subluxation or 
lateral instability of the knee warrants a rating of 
10 percent for slight impairment, 20 percent for moderate 
impairment, and 30 percent for severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The veteran told the June 
1998 examiner and testified in March 1999 that his left knee 
felt loose compared to his right knee and that he wore a knee 
brace.  He admitted, however, that he had been steadily 
employed as a pilot since service and that he wore a knee 
brace only while skiing.  In February 1993, the veteran had 
good stability with respect to valgus and varus.  In June 
1998, a private examiner noted that the veteran walked easily 
without assistance.  The June 1998 private examiner opined 
that there was mild limitation on recreational activity but 
no significant impact on his occupation as a pilot.  A 
compensable rating is not warranted under Diagnostic Code 
5257.  

A rating is not available under the criteria of Diagnostic 
Code 5258 because the medical evidence does not show frequent 
episodes of locking, pain, or effusion into the joint.  
Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint is assigned a 
rating of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Even during the 1987 arthrotomy to surgically correct 
a torn medial collateral ligament, the surgeon noted that 
both menisci appeared normal.  At the March 1997 separation 
examination, a military examiner noted that the torn medial 
collateral ligament was surgically corrected in 1987 with no 
complications or sequelae, and the veteran denied a history 
of a trick or locked knee.  A rating is not available under 
Diagnostic Code 5258.  

A rating is not available under the criteria of Diagnostic 
Code 5259 because the medical evidence does not show removal 
of the semilunar cartilage of the left knee.  Removal of 
symptomatic semilunar cartilage warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  During 
the 1987 arthrotomy, the surgeon noted that both menisci were 
normal, and there were no complications or sequelae noted at 
the March 1997 separation examination.  A rating is not 
available under Diagnostic Code 5259.  

A rating is not available under the criteria of Diagnostic 
Codes 5260 and 5261 because the medical evidence does not 
show even noncompensable limitation of motion.  Limitation of 
the flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Flexion limited to 45 degrees 
warrants a 10 percent rating, flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of the extension of the leg 
to 5 degrees is assigned a noncompensable evaluation.  
Limitation of extension of the leg to 10 degrees warrants a 
10 percent rating, extension to 15 degrees warrants a 20 
percent rating, extension to 20 degrees warrants a 30 percent 
rating, extension to 30 degrees warrants a 40 percent rating, 
and extension to 45 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  In February 1993, 
approximately six years after the left knee arthrotomy, the 
veteran had full range of motion.  In June 1998, the range of 
motion was 0-140 degrees.  Thus, the veteran extended and 
flexed his left leg well past the degrees required for the 
minimum noncompensable rating.  Considerations of 
additionally disabling functional loss and pain do not apply 
because a rating is not available under Diagnostic Codes 5260 
and 5261.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The claim must be denied because an initial compensable 
evaluation is not warranted under the criteria of Diagnostic 
Codes 5257, 5258, 5259, 5260, and 5261.  

Extraschedular considerations do not apply because 
exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  The veteran has worked continuously since 
service as a commercial airline pilot, and he continues to 
serve in the Reserve 3-4 days per month.  The evidence shows 
no hospitalizations since the 1987 arthrotomy of the left 
knee.  


ORDER

Entitlement to an initial compensable evaluation for a 
service-connected left knee disability is denied.  



		
	V. L. Jordan
Veterans Law Judge
Board of Veterans' Appeals

 

